DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cho et al (US Publication No. 2010/0091225).
Regarding claims  1 and 11, Cho discloses a display panel and a method of fabricating a display panel, comprising a plurality of pixel elements  Fig 3 and Fig 4A-4C distributed in an array, each of which comprises a plurality of sub-pixel elements Fig 3, PA1, PA2, PA3 ¶0038, wherein a photon crystal film layer Fig 1, 160 and Fig 3, 290 is arranged on a light exit side of the pixel elements in the display panel Fig 5, and the photon crystal film layer comprises photon crystal areas corresponding to each of the sub-pixel elements in a one-to-one manner Fig 3 and Fig 4A-4C; and a plurality of micro-holes structures are arranged uniformly in each of the photon crystal area ¶0038,0048, and a aperture of the micro-hole structures in each of the photon crystal areas match colors of light to be displayed at the sub-pixel elements corresponding to the photon crystal areas ¶0038-0040.  

Regarding claim 3, Cho discloses wherein the micro-hole structures are distributed at a single layer within the photon crystal film layer Fig 3-4A-C.
Regarding claim 6, Cho discloses wherein the material of the photon crystal film layer is a photosensitive resin material, a silicon based semiconductor material or a metal oxide semiconductor material ¶0033.  
Regarding claim 7, Cho discloses wherein each of the pixel elements comprises a first sub-pixel element, a second sub-pixel element, and a third sub-pixel element;   the photon crystal film layer comprises a first photon crystal area corresponding to the first sub-pixel element, a second photon crystal area corresponding to second sub-pixel element, and a third photon crystal area corresponding to the third sub-pixel element; and an aperture of the micro-hole structures in the first photon crystal area matches a color of light to be displayed at the first sub-pixel element, an aperture of the micro-hole structures in the second photon crystal area matches a color of light to be displayed at the second sub-pixel element, and an aperture of the micro-hole structures in the third photon crystal area matches a color of light to be displayed at the third sub-pixel element¶0038-0040 Fig 3-Fig 4A-5.  
Regarding claim 10, Cho discloses a display device, comprising the display panel according to claim 1 Fig 1-5.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2010/0091225) in view of Palanchoke et al (US Publication No. 2014/0049812).
Regarding claim 4, Cho discloses all the limitations except for the depth of the mcroholes. Whereas Palanchoke discloses wherein a depth of the micro-hole structures is equal to a thickness of the photon crystal film layer Fig 11F.  Cho and Palanchoke are analogous art because they are directed to a device with photon crystal layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the film and incorporate the teaching of Palanchoke to improve device performance and display ¶0068.
Regarding claim 5, Palanchoke discloses wherein a space between centers of two adjacent micro-hole structures in each of the photon crystal areas ranges from 100nm to 1000nm ¶0071-0072.  

Allowable Subject Matter
Claims 8-9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811